Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-6, 10-12 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Zaletel (US 20120308209 A1) in view of Bin Mahfooz et al. (US 20160105388 A1), hereinafter ‘Bin Mahfooz.’

Regarding claim 1, Zaletel discloses a method for video shooting, comprising: 
detecting a user's selection operation on a video shooting mode control on a target interface and a triggering operation on a video shooting control on the target interface (para [0082]-[0083] figs. 5-6: action button 502 for pausing and recording separate video clips); 
displaying a shot target scene on the target interface until a release operation on the video shooting control is detected, thereby obtaining a video segment corresponding to the video shooting mode selected by the user and displaying the video shooting mode control and the video shooting control on the target interface (para [0081]-[0083] figs. 5-6: the main display 501 is be configured to always display an image of a real-world event, action button 502 for pausing and recording separate video clips).
Zaletel further teaches a save button (para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips” or para [0013]: “saving the video composition on the memory device as a single file in response to a user save input”), but Zaletel fails to explicitly disclose wherein the save button is labeled as a ‘next step’ button.
However, in the video shooting art, Bin Mahfooz teaches a ‘next step’ button for automatically jumping from one GUI screen to another (para [0032], figs. 2A-2B: ‘next’ button 43).
It would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to label the save button of Zaletel as a ‘next’ button, as taught by Bin Mahfooz, because saving the composition is a logical or obvious next step after capturing a set of related video clips.
The combination of Zaletel and Bin Mahfooz further teaches determining whether a user's triggering operation on a next step control on the target interface is detected (Zaletel: para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips,” or para [0013]: “saving the video composition on the memory device as a single file in response to a user save input”); 
in response to a determination result that the user's triggering operation on the next step control on the target interface is not detected, repeatedly detecting the selection operation on the video shooting mode control, the triggering operation on the video shooting control and the release operation on the video shooting control to obtain corresponding video segments until the user's triggering operation on the next step control on the target interface is detected (Zaletel: para [0082]-[0083] figs. 5-6: action button 502 for pausing and recording separate video clips before the save button is selected); and 
jumping from the target interface to a video storage interface according to the triggering operation on the next step control, and displaying, on the video storage interface, a result of synthetizing existing video segments to obtain a target video (Zaletel: para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips,” also para [0113]: the composition is then saved to the memory 406 of the portable device 400 as a single file; additionally, para [0113] and figs. 14-15 describe a save progress bar which displays a result of the video synthesizing. It is noted that para [0113] of Zaletel teaches wherein the user sets various editing options after selecting the save button and before the composition is actually saved, but para [0091] of Zaletel teaches preset recording modes such that the user would not have to set the various options manually after the save button is selected, therefore it is implicit, or at least obvious, that the system could be configured to jump from the target interface to the display of the save progress bar interface upon selecting the save button “thereby reducing user input during the creation of the composition” (Zaletel: para [0091]).

Regarding claim 7, the non-transitory computer readable storage medium is rejected along the same rationale as the method of claim 1 because Zaletel further discloses a non-transitory computer readable storage medium, storing computer-readable instructions that upon execution by a processor cause the processor to implement operations comprising the method (para [0048]: In one embodiment, the application is a video composition creation program … the present invention would reside on a computer readable medium located within the portable device, mobile communication device, desktop computer or mobile camera/camcorder).

Regarding claim 13, the device is rejected along the same rationale as the method of claim 1 because Zaletel further discloses a terminal device for video shooting comprising: at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the system to perform operations comprising the method (para [0054] and fig. 4: mobile camera/camcorder, processor 404, memory 406 storing downloadable application),

Claims 2, 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Zaletel in view of Bin Mahfooz, further in view of Ueno (US 20190199913 A1).

Regarding claim 2, modified Zaletel discloses the method of claim 1, but fails to teach displaying a progress bar at the same time the shot target scene is displayed on the target interface; and in response to a determination result that the progress bar is detected to be displayed completely, jumping from the target interface to the video storage interface and displaying a result of synthetizing existing video segments to obtain the target video on the video storage interface.
However, in analogous art, Ueno discloses displaying a progress bar at the same time the shot target scene is displayed on the target interface (para [0062] and fig. 7: The system control unit 50 displays the elapsed time with respect to the set image capturing time in the progress display section 702 by using a progress bar); and in response to a determination result that the progress bar is detected to be displayed completely (para [0065], S406 of fig. 4), jumping from the target interface to the video storage interface and displaying a result of synthetizing existing video segments to obtain the target video on the video storage interface (para [0067], S408 of fig. 4 and fig. 8: save confirmation screen).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Zaletel further in view of the above teachings of Ueno to provide an option for capturing video snippets of a predetermined length to improve ease of use when shooting spontaneous moments.

Regarding claim 8, the non-transitory computer readable storage medium is rejected along the same rationale as the method of claim 2.

Regarding claim 14, the device is rejected along the same rationale as the method of claim 2.

Claims 3, 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Zaletel in view of Bin Mahfooz, further in view of Shin (US 20150242105 A1).

Regarding claim 3, modified Zaletel discloses the method of claim 1, but fails to teach, wherein before the detecting a user's triggering operation on a video shooting control on the target interface, the method further comprises: 
detecting a selection operation on a special effect control on the target interface; and 
the displaying the shot target scene on the target interface comprises: 
displaying the target scene superimposed with the special effect control selected by the user on the target interface.
However, in analogous art, Shin teaches, wherein before the detecting a user's triggering operation on a 
detecting a selection operation on a special effect control on the target interface (see claims 1-2: adjusting the at least one visual effect of the at least one portion of the live-view image corresponding to an increase or decrease of a selected one of the displayed plurality of graphical guides); and 
the displaying the shot target scene on the target interface comprises: 
displaying the target scene superimposed with the special effect control selected by the user on the target interface (see claims 1-2: adjusting the at least one visual effect of the at least one portion of the live-view image corresponding to an increase or decrease of a selected one of the displayed plurality of graphical guides).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings and video capture of modified Zaletel in view of the above teachings and pre-photographing editing options of Shin to improve the quality of captured images (Shin: para [0010]).

Regarding claim 9, the non-transitory computer readable storage medium is rejected along the same rationale as the method of claim 2.

Regarding claim 15, the device is rejected along the same rationale as the method of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484